     Case 2:20-cv-00570 Document 14 Filed 09/03/20 Page 1 of 1 PageID #: 94




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


KANYE WEST,

                            Plaintiff,

v.                                                CIVIL ACTION NO. 2:20-cv-00570

MAC WARNER, in his official capacity as
Secretary of State of West Virginia,

                            Defendant.



                                          ORDER


       The Court has reviewed the Defendant’s Motion to Consolidate Cases (Document 12). In

order to ensure expedited resolution, the Court ORDERS that the Plaintiff file any response no

later than Tuesday, September 8, 2020.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                           ENTER:        September 3, 2020
